DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 16-18 are interpreted under 112(f) including the phrases “means for measuring temperature”; means for creating a pulsed electric field”; means for varying density”; “means for varying frequency”; and “means for varying amplitude”. The linked corresponding structure are, respectively, ¶83, “temperature sensor (e.g., an infrared sensor)”; claim 18; ¶82,” pair of electrode plates disposed proximate the enclosure, wherein an electric potential associated with each electrode plate is independently controllable”; claim 17; ¶¶84, “means for varying the frequency within a range of 100 Hz to 100 kHz”,85,” means for varying an amplitude of the electromagnetic field density within a range of 100 V/m to 10,000 V/m. “;cancelled claims 19,20; ¶84,” means for varying the frequency within a range of 100 Hz to 100 kHz”; cancelled claim 19; and ¶85” means for varying an amplitude of the electromagnetic field density within a range of 100 V/m to 10,000 V/m. “. 
Because the recited “means” are means-plus-function terms as described by paragraph (f) of section 112, we must “construe the disputed claim term by identifying the ‘corresponding structure, material, or acts described in the specification’ to which the claim term will be limited.”  Robert Bosch, Robert Bosch, LLC v. Snap–On Inc., 769 F.3d 1094, 1097 (Fed. Cir. 2014) (quoting Welker Bearing Co. v. PHD, Inc., 550 F.3d 1090, 1097 (Fed. Cir. 2008)). 
Applicant accepts the interpretation and reserves the right to amend the recitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,7-18,21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “substantially without heating liquid-phase water” in each independent claim is unclear because the word “substantially” is not clearly defined in the specification and because some heating of water is heating of all water. No division or bifurcation is known or nonobvious. Selectivity in heating ice and water is known in the art. 
"In the patentability context, claims are to be given their broadest reasonable interpretations . . . [and] limitations are not to be read into the claims from the specification."  In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993) (citations omitted).  Any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention."  Multiform Desiccants, Inc. v. Medzam, Ltd., 133 F.3d 1473, 1477 (Fed. Cir. 1998); see also Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379, 1381 (Fed. Cir. 2008) ("A patentee may act as its own lexicographer and assign to a term a unique definition that is different from its ordinary and customary meaning; however, a patentee must clearly express that intent in the written description.").  Absent an express intent to impart a novel meaning to a claim term, the words take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.  Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 (Fed. Cir. 2003) (citation omitted). Here ¶20 of the publication does not clearly express a definition or meaning of the term or its modification of recitations in the claims.
The claims are vague and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4,7-18,21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Anese et al, Effect of radiofrequency assisted freezing on meat microstructure and quality, Food Research International, vol. 46, issue 1, pp. 50-54 (April 2012) in view of  Xanthakis et al, Development of an innovative microwave assisted food freezing process, innovative Food Science & Emerging Technologies, vol. 26, pp. 176-181 (December 2014),              


Anese:

                                      
    PNG
    media_image1.png
    467
    658
    media_image1.png
    Greyscale

Fig. 5 C [not the forgoing figure] shows that cryo freezing was mostly associated to the formation of ice crystals inside the cells. Finally, when RF pulses were applied during cryo freezing (Fig. 5 D), a considerably larger number of ice crystals with lower size appeared mainly located at intracellular level. As a consequence, much less intercellular voids and cell disruption were observed. The better cellular structure observed when RF pulses were applied could be attributed to their ability to depress the freezing point thus producing more nucleation sites. It is likely that the low voltage electric field applied allows polar molecules to rotate without inducing thermal effect. As reported in the literature for microwave assisted freezing (Hanyu et al., 1992, Jackson et al., 1997), also RF waves could produce a torque of water molecules which displace them from their equilibrium relationships in the ice cluster. In other words, RF would represent a kinetic constrain to ice formation by interfering with both ice nucleation and kinetics of crystal growth.[Insert PTO.]

Xanthakis(3.2):
As mentioned earlier, during conventional freezing, two parameters that are critical for minimizing the ice crystal size are the degree of supercooling and the freezing rate. However, in these terms the results of this study do not follow the general theory of conventional freezing. The presented method, although it was followed by a lower degree of supercooling and slower crystallization process, nevertheless led to a significant decrease of the formed ice crystal size.

The impact of radiofrequency assisted freezing on the size of ice crystals was correlated with the ability of the electromagnetic field to rotate the polar molecules without inducing thermal effect and moreover to a torque of water molecules which may have displaced them from their equilibrium relationships inside the ice cluster (Anese et al., 2012). In the present study the recorded real time–temperature profiles showed clearly that a thermal effect was induced due to the friction of water molecules which occurred through their torque. Therefore, the impact of microwave application during freezing on the ice crystal size seemed to be related to the oscillation of temperature at both stages of nucleation and crystal growth. The limited oscillation of the temperature during the genesis of the ice nuclei and crystal growth may have been responsible for instantaneous recurring melting and regeneration of ice crystals which in turn prohibited the crystal growth and led to the numerous and smaller ice crystals which were observed.

Aneas discloses for claim 1: 1. (Currently Amended) An device, comprising which inhibits ice crystallization in an object (abstract,figure), comprising:
an enclosure defining a cavity and comprising an adjustable temperature compartment or a freezer compartment of a refrigeration device or a freezer, the cavity configured to hold the object comprised of a material in which ice crystals may form(abstract,figure);
a temperature sensor (2.4)configured to measure temperature data corresponding to a temperature of the object within the cavity(2.4);
a plurality of non-contact electrodes which do not contact the object(2.2,figure): 
a high-voltage pulse generator (2.3.1)configured to independently control an electric potential on each electrode, such that a time-varying pulsed electric field (PEF) is created within the cavity(2.3,1), the high-voltage pulse generator being connected to the plurality of non-contact electrodes by high-voltage wire(2.2,figure); and
a controller (figure,2.2)configured to receive the temperature data from the temperature sensor and to oscillate a field density of the pulsed electric field within the cavity at a frequency which depends on the temperature of the object(3.1),
wherein the density of the pulsed electric field within the cavity has a maximum amplitude that falls within a range of 100 V/m (Volts per meter) to 10,000 V/m(abstract,2.3.1,2.2 cube in cm,1.), and
wherein the frequency increases with increasing temperature within a range of 100 Hz to 100 kHz(2.2), such that the ice crystals formed in the object absorb energy from the pulsed electric field even as the temperature of the ice crystals in the object changes, thereby to selectively heat any formed ice crystals in the object, substantially without heating liquid-phase water, and thus, inhibit formation of the ice crystals in the object (abstract,1.,4.,3.2,3.1).
The claim at best differs in the last recited wherein clause, that is, “substantially without heating liquid-phase water, and thus, inhibit formation of the ice crystals in the object”,  but not expressed in Aneas.
Xanthakis at (3.2) teaches “impact of radiofrequency assisted freezing on the size of ice crystals was correlated with the ability of the electromagnetic field to rotate the polar molecules without inducing thermal effect and moreover to a torque of water molecules” and “a thermal effect was induced due to the friction of water molecules which occurred through their torque” and “crystal growth may have been responsible for instantaneous recurring melting and regeneration of ice crystals which in turn prohibited the crystal growth and led to the numerous and smaller ice crystals which were observed”. Xanthakis  and Aneas teach “substantially without heating liquid-phase water, and thus, inhibit formation of the ice crystals in the object”.
The references are in the same field of endeavor and are reasonably pertinent to the problem disclosed by applicant.
The advantage is better quality product.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aneas as taught by Xanthakis to inhibit formation of the ice crystals in an object substantially without heating liquid-phase water for better quality.
2.	(Currently Amended) The ice processing device of claim 1, wherein the frequency, is selected to establish and maintain a resonance condition of dipoles in the ice crystals present in the cavity. See the rejection of claim 1.
3.	(Previously Presented) The ice processing device of claim 1, wherein the maximum amplitude of the density of the pulsed electric field is temperature dependent. See the rejection of claim 1.
4.	(Original) The ice processing device of claim 3, wherein the maximum amplitude decreases with increasing temperature. See the rejection of claim 1.
7.	(Previously Presented) The ice processing device of claim 1, wherein the frequency changes within a range of 1 kHz to 10 kHz(2.2), when the temperature changes within a range of -30 degrees Celsius to 0 degrees Celsius.(2.3.2,2.3.3)
8.	(Currently Amended) A system for inhibiting ice crystallization in an object. comprising:
 an enclosure defining a cavity and comprising an adjustable temperature compartment of a refrigeration device or a freezer object comprised of a material in which the ice crystals may form;
a plurality of non-contact electrodes which do not contact the object disposed within the cavity;
a temperature sensor configured to measure temperature data corresponding to a temperature of the object disposed within the cavity;
a high-voltage pulse generator configured to create a time-varying pulsed electric field (PEF) within the cavity, the high-voltage pulse generator being connected to the plurality of non- contact electrodes by high-voltage wires; and
a state control configured to control electric potential of the plurality of non-contact electrodes and thereby vary a density of the pulsed electric field within the cavity at a frequency dependent on the temperature of the object, in a range of 100 Hz to 100 kHz, the density of the pulsed electric field having a maximum amplitude that falls within a range of 100 V/m (Volts per meter) to 10,000 V/m, such that the ice crystals formed in the object absorb energy from the pulsed electric field even as the temperature of the ice crystals in the object changes, thereby to selectively heat any formed ice crystals in the object, substantially without heating liquid-phase water, and thus, inhibit formation of the ice crystals in the object. See the rejection of claim 1.
9. (Previously Presented) The system of claim 8, wherein the plurality of non-contact electrodes each have an independently controllable electric potential(figure with controller and capacitor).
 10.	(Previously Presented) The system of claim 9, wherein the plurality of non-contact electrodes includes first and second electrode plates disposed proximate the cavity(figure).
11.	(Currently Amended) The system of claim 8, wherein the state control is configured to vary the density of the pulsed electric field at a frequency chosen to maintain a resonance condition of the ice crystals forming in the object disposed within the cavity(3.1,1.,3.2).
12.	(Original) The system of claim 11, wherein the frequency changes as a function of increasing temperature of the object. See the rejection of claim 1 and Xanthakis 3.2.
13.	(Previously Presented) The system of claim 8, wherein the state control is configured to change an amplitude of the density of the pulsed electric field as a function of increasing temperature of the object. See the rejection of claim 1 and Xanthakis 3.2.
14.	(Currently Amended) The system of claim 8, wherein the frequency is chosen to inhibit formation of the ice crystals in liquid water, as the temperature of the object decreases below 0 degrees Celsius.(2.3.2,2.3.3).
15.	(Currently Amended ) The system of claim 8, wherein the frequency is chosen to reduce a characteristic size of the ice crystals forming in the object, as the temperature of the object decreases below a freezing point of the object. See the rejection of claim 1 and Xanthakis 3.2.
16.	(Currently Amended) A temperature controlling system, comprising:
an enclosure defining a cavity and comprising an adjustable temperature compartment or
freezer compartment of a refrigeration device or a freezer;
means for measuring a temperature of an object comprised of a material in which ice crystals may form, the object being disposed in the cavity:
means for creating a time-varying pulsed electric field (PEF) within the cavity without contacting the object: and
means for varying a field density of the pulsed electric field within the cavity at a frequency dependent on a temperature of the object, said frequency corresponding to a dipole resonance condition of the ice crystals within the object,
wherein the means for varying the field density of the pulsed electric field within the cavity includes means for varying the frequency within a range of 100 Hz to 100 kHz, the density of the pulsed electric field having a maximum amplitude that falls within a range of 100 V/m (Volts per meter) to 10,000 V/m, such that the ice crystals formed in the object absorb energy from the pulsed electric field even as the temperature of the ice crystals in the object changes, thereby to selectively heat any formed ice crystals in the object, substantially without heating liquid-phase water, and thus, inhibit formation of the ice crystals in the object. See the rejection of claim 1 and Xanthakis 3.2.
17.	(Previously Presented) The system of claim 16, wherein the means for creating the pulsed electric field includes a pair of electrode plates disposed proximate the enclosure, wherein an electric potential associated with each electrode plate is independently controllable(figure).
 18. (Previously Presented) The system of claim 16, wherein the means for measuring the temperature of the object includes a temperature sensor(2.4).
21. (Currently Amended) A method of inhibiting ice crystallization in an object
disposed in a refrigeration device or a freezer, comprising:
providing an enclosure defining a cavity and comprising an adjustable temperature compartment or freezer compartment of the refrigeration device or the freezer:
providing the object comprised of a material in which ice crystals may form, in the cavity of the enclosure:
measuring temperature data corresponding to a temperature of an-the object disposed in the cavity using a temperature sensor:
creating a time-varying pulsed electric field (PEF) within the cavity without contacting the object; and
varying a field density of the pulsed electric field within the cavity at a frequency dependent on the temperature of the object, said frequency corresponding to a dipole resonance condition of the ice crystals within the object,
wherein the varying the field density of the pulsed electric field within the cavity includes varying the frequency within a range of 100 Hz to 100 kHz, the density of the pulsed electric field having a maximum amplitude that falls within a range of 100 V/m (Volts per meter) to
10,000 V/m, and
 selectively heating the ice crystals formed in the object and thus, inhibiting formation of the ice crystals in the object, substantially without heating liquid-phase water, such that any ice crystals formed in the object absorb energy from the pulsed electric field even as the temperature of the ice crystals in the object changes. See the rejection of claim 1 and Xanthakis 3.2.
22. (Currently Amended) An ice processing device, comprising:
an enclosure of a refrigeration device or freezer, the enclosure defining a cavity configured to hold an object comprised of a material in which ice crystals may form:
a temperature sensor configured to measure temperature data corresponding to a temperature of the object within the cavity;
a plurality of electrodes configured to create an electromagnetic field within the cavity; and
a controller configured to receive the temperature data from the temperature sensor and to oscillate a field density of the electromagnetic field at a frequency which depends on the temperature,
wherein the frequency increases with increasing temperature within a range of 100 Hz to 100 kHz, such that the ice crystals absorb energy from the electromagnetic field even as the temperature of the ice changes, thereby to selectively heat any ice crystals formed in the object, substantially without heating liquid -phase water, and thus inhibit formation of the ice crystals in the object, and
wherein the controller is configured to receive the temperature data from the temperature sensor and to update the frequency of the electromagnetic field at time intervals based on
measured temperature data, so that the frequency is updated more often when the temperature correspondingly changes, such that a dipole resonance condition is continuously maintained as the ice is heated. See the rejection of claim 1 and Xanthakis 3.2.
23.	(New) The method of inhibiting ice crystallization of claim 21, wherein by selecting the frequency, a resonance condition of dipoles in ice crystals present in the cavity is established and maintained. See the rejection of claim 1 and Xanthakis 3.2.
24.	(New) The ice processing device of claim I, wherein the freezer compartment is a drawer, and the plurality of electrodes comprises an electrode above the drawer and an electrode
below the drawer(freezers have drawers). See the rejection of claim 1 and Xanthakis 3.2.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben-Shmuel et al (US 2021/0289594) at least ¶¶ 441,451,526; (US 2011/0154836) ¶¶ 222,260,268,301,155,306; (US 2013/0056460) ¶¶ 442,452,528;(US 2015/0366006) ¶¶448,525. See also two articles Microwave assisted freezing part 1 and 2.

 
Response to Arguments
Applicant’s arguments with respect to claim(s) 4/22/2022 have been considered but are moot because the new ground of rejection does not rely exclusively on a combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
During examination of a patent application, a claim is given its broadest reasonable construction “in light of the specification, as it would be interpreted by one of ordinary skill in the art.”  In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (internal citations and quotations omitted).  There is a presumption that a claim term carries its ordinary and customary meaning.  In re Translogic Tech., Inc., 504 F.3d 1249, 1257 (Fed. Cir. 2007).  An applicant may rebut this presumption, however, by acting as his own lexicographer, providing a definition of the term in the specification with “reasonable clarity, deliberateness, and precision.”  See In re Paulsen, 30 F.3d 1475, 1480 (Fed. Cir. 1994).  In the absence of such a definition, limitations are not to be read from the specification into the claims.  In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993).  “[A]lthough the specification often describes very specific embodiments of the invention, we have repeatedly warned against confining the claims to those embodiments. . . .  [C]laims may embrace ‘different subject matter than is illustrated in the specific embodiments in the specification.’”  Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (en banc) (citations omitted).

The particular ranges in the amended claims are known in the art for processing ice selectively. Avoiding formation of ice crystals is known in the art as is how to do that. See the added citations in the rejection. The teachings about high voltage pulse generator meet the recitation in the claims. Temperature sensors are known in the art. Grimaldi teaches control with electrodes in a microwave environment. Control using dielectric properties of ice T-dependent frequency and resonance condition of ice crystals in an object is known. See the rejections and cited and applied art. 
Regarding the remarks on page 12 of the amendment, applicant complains about application of references. The claims were amended on September 3, 2021 to recite an ice processing device comprising an enclosure defining a cavity and comprising an adjustable temperature compartment of a refrigeration device etc. Paragraph 33 of applicant’s specification teaches ice processing devices as recited for use in evaporator coils, aircraft wings or other components, streets, driveways sidewalks, rooftops, or any other suitable surfaces. Citation to Petrenko references and Arav reference teach such devices and their use as disclosed in applicant’s specification. So the references are analogous art and reasonable pertinent to the claimed device which encompasses most all device having a cavity.
The references also teach as shown in the rejections selective heating and parameters therefore. Van Oord similarly teaches. The collection of references address the breath of the claims drawn to an ice processing device as defined in applicant’s specification. Consequently consider these references as a group to address the breath of the claim like applicant does in its specification.
These references are analogous art and art reasonably pertinent to the problem addressed by applicant. The field of endeavor is the same because applicant has so taught that 
in paragraph 33 of its publication.
A rationale to combine references also may be found within the references themselves.  See DyStar Taxifare GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1365 (Fed. Cir. 2006). 
As explained in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007), it is error to assume that a person of ordinary skill attempting to solve a problem will be led only to those elements of the prior art designed to solve the same problem.  Rather, “[c]ommon sense teaches . . . that familiar items may have obvious uses beyond their primary purposes, an in many case a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. . . . A person of ordinary skill is also a person of ordinary creativity, not an automaton.”  Id. at 420–421.
Here controlling damage to cell walls using selective heating  taking advantage of physical characteristics of an object as its dipole response to electromagnetic heating is a thread running through the references which provides motivation to combine. 
Applicant accepts the claim interpretation under section 112 (f) as noted on page 11 of the remarks. The examiner points out that the definitions noted in the claim interpretation do not describe linked corresponding structure. Adequate disclosure of the structure described as functional language found in applicant’s specification is not linked corresponding structure.
Regarding the remarks found in page 16, Bilchinsky does measure temperature of the object with a temperature sensor to very field density of a pulsed electric field within the cavity at a frequency dependent upon a temperature of the object. Bilchinsky does teach in paragraph 11 a spectral dissipation image between ice and water can allow separate ice and water distribution. In paragraph 13, the reference teaches a high threshold being provided, above which it is assumed the absorbing material is water and therefore low or no power should be transmitted causing low or no power dissipation into the load. The reference further teaches an intermediate danger of the water content having a runaway thermal event. So the reference teaches avoiding heating of water in ice water mixtures. Paragraph 96 teaches a process of regulating application of energy to selectively apply energy to a first portion of a material having a first phase of matter and to selectively limit energy applied to a second portion of the material having a second phase of matter. In paragraphs 238 and 242 is taught field intensity differing at different spatial locations which field intensity can vary in time or may oscillate. Paragraphs 211, 250, and 295 teach power being provided as multifrequency pulses, with each pulse including power in a plurality of frequencies; the frequencies in each pulse and /or amplitude of the power for frequency in a pulse may be selected to apply a desired average power. Power is provided as an average over time. So the reference teaches pulses just like applicant. Paragraph 184 teaches a thawing protocol for such mode comprising a selection of frequency/power or frequency/energy pairs expected to dissipate more energy into ice than into water. Paragraph 187 teaches a warming protocol done using feedback from a temperature sensor or by limiting energy allowed to dissipate at any given time. The reference teaches avoiding evaporation. 
Consequently the reference is not limited as applicant suggests in the remarks at the bottom of page 15 and 16 to stopping thawing of a frozen load. Paragraph 189 teaches maintaining of sensor temperature to ensure full thawing and /or prevent recrystallization if a portion of the load is still frozen or to maintain a load at a serving rate temperature. 
Consequently the remarks on pages 17 and 18 are opposite the teachings of the reference. A controller oscillates the field density of the electromagnetic field at a frequency which depends on the object in the cavity such that the ice crystals formed in the object absorb energy from the pulsed electric field even as the temperature of the ice crystals and the object changes because selective heating occurs, where any ice crystals form in the object, to inhibit formation of ice crystals in the object. 
The remarks on page 18 references an algorithm in an effort to distinguish. However paragraph 44 in applicant’s publication discloses a suitable algorithm without further detail. The remarks are not persuasive as noted in the rejections.
About the remarks beginning on page 19 both references are directed to avoiding thermal runaway. Grimaldi provides a physical construction directed to one of the many uses envisioned by applicant. Using microwave technology in a refrigeration device is obvious the art as explained to applicant during the interview. Citations were supplied. There is motivation to combine as pointed out above.
Regarding claim 22, for example, which recites dipole residence condition is continuously maintained as the ice is heated, is taught in the principal reference because pulses are taught which generate oscillation selectively to prevent recrystallization.
A new reference is applied from the literature. It seems to track Ben-Shmuel et al (US 2021/0289594) at least ¶¶ 441,451,526; (US 2011/0154836) ¶¶ 222,260,268,301,155,306; (US 2013/0056460) ¶¶ 442,452,528;(US 2015/0366006) ¶¶448,525. The following is informational only.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761